Citation Nr: 0937126	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-07 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals, fracture, left os calcis, currently rated as 20 
percent disabling.

2.  Entitlement to restoration of a 40 percent disability 
rating for laxity of left knee ligaments with genu varum, 
traumatic arthritis, currently evaluated as 10 percent 
disabling from April 1, 2006, including a question of whether 
an increased rating is warranted.

3.  Entitlement to service connection for right ankle 
disability, claimed as due to service-connected disabilities.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).





REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A November 2005 rating decision denied entitlement to a 
disability rating in excess of 20 percent for residuals, 
fracture, left os calcis, and proposed to reduce the 
disability rating assigned to service-connected laxity of 
left knee ligaments with genu varum, traumatic arthritis, 
from 40 percent to 10 percent disabling.  A notice of 
disagreement was filed in December 2005.  A January 2006 
rating decision reduced the disability rating assigned to 
service-connected laxity of left knee ligaments with genu 
varum, traumatic arthritis, to 10 percent disabling, 
effective April 1, 2006.  A notice of disagreement was filed 
in February 2006.  An August 2006 rating decision denied 
entitlement to service connection for a right ankle 
disability.  A notice of disagreement was filed in August 
2006.  A statement of the case was issued in December 2006, 
with regard to all three issues, and a substantive appeal was 
received in February 2007.  The Veteran testified at a Board 
hearing in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Initially, the Board notes that at the July 2009 Board 
hearing, the Veteran indicated that he has continued to seek 
medical treatment at the VA Medical Center (VAMC) in Memphis, 
Tennessee.  The evidence of record currently contains VA 
outpatient treatment records dated through December 31, 2008.  
The RO/AMC should associate updated treatment records from 
the Memphis VAMC for the period January 1, 2009 to the 
present.  

Left ankle and left knee

The Veteran underwent VA examinations pertaining to the left 
ankle and left knee in October 2005 and March 2008.  The 
Veteran's Board hearing testimony suggests that the 
disabilities may have worsened since the most recent VA 
examination.  Moreover, the most recent VA examination does 
not adequately address the Veteran's functional loss with 
regard to the left ankle and left knee disabilities.  The 
Board has determined that in light of the Veteran's 
testimony, the Veteran should be afforded a new VA 
examination to assess the current severity of his left ankle 
and left knee disabilities.

Right ankle

The Veteran claims right ankle disability due to his service-
connected disabilities.  Service connection is in effect for 
residuals, fracture, left os calcis, rated 20 percent 
disabling; mechanical low back pain, rated 20 percent 
disabling; diabetes mellitus, type II, rated 20 percent 
disabling; patellar tendonitis, right knee, rated 10 percent 
disabling; and, laxity of left knee ligaments with genu 
varum, traumatic arthritis, currently rated 10 percent 
disabling.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Treatment records from the VAMC reflect complaints of ankle 
swelling and diagnosis of osteoarthritis in June 2006, and a 
diagnosis of gouty arthritis in December 2008.  The Veteran 
testified that VA examiners have suggested that his right 
ankle disability and/or symptomatology is due to his gait, as 
a result of his service-connected left ankle and left knee 
disabilities.  The Board has determined that the Veteran 
should be afforded a VA examination to assess the nature and 
etiology of his claimed right ankle disability.  

TDIU

At the Board hearing, the Veteran testified that his service-
connected disabilities have impacted his employment.  
Specifically, the Veteran was previously employed with the 
U.S. Postal Service in the maintenance department, and he was 
assigned a sedentary position with the U.S. Postal Service, 
which does not require standing, walking, bending or 
stooping.  He also testified that he takes off work from 
three to six days a month due to the severity of his 
disabilities.

A request for TDIU, whether expressly raised by a Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Hence, the Veteran's claim for an increased 
rating for his left ankle and left knee disabilities includes 
consideration of whether a TDIU is warranted under the 
provisions of 38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment 
records should be obtained for the period 
January 1, 2009 to the present from the 
Memphis VAMC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the severity, and nature and extent of 
any impairment from the left knee 
disability.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests, including x-
rays, should be accomplished, and all 
special test and clinical findings should 
be clearly reported.  Range of motion 
testing should be accomplished and the 
examiner should report, in degrees, the 
point at which pain is demonstrated.  To 
the extent possible the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should expressly report 
whether there is medical evidence of 
recurrent subluxation or lateral 
instability and, if so, whether any such 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left knee disability on 
the Veteran's ability to work, and 
provide supporting rationale for this 
opinion.

3.  The orthopedic examination should 
also ascertain the severity, and nature 
and extent of any impairment from the 
left ankle disability.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests, 
including x-rays, should be accomplished, 
and all special test and clinical 
findings should be clearly reported.  
Range of motion testing should be 
accomplished and the examiner should 
report, in degrees, the point at which 
pain is demonstrated, and whether any 
limitation of motion is moderate or 
marked.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left ankle disability 
on the Veteran's ability to work, and 
provide supporting rationale for this 
opinion.

4.  The examination should also ascertain 
the nature and etiology of the claimed 
right ankle disability, to include 
ascertaining the relationship between the 
Veteran's claimed disability and his 
service-connected disabilities.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  The examiner should respond 
to the following:

a)  Is a right ankle disability at least 
as likely as not (a 50 percent or higher 
degree of probability) proximately due to 
the Veteran's service-connected 
residuals, fracture, left os calcis (left 
ankle disability), laxity of left knee 
ligaments with genu varum, traumatic 
arthritis (left knee disability), 
patellar tendonitis, right knee (right 
knee disability) or any other service-
connected disability?

b)  Is a right ankle disability at least 
as likely as not (a 50 percent or higher 
degree of probability) aggravated by the 
Veteran's service-connected residuals, 
fracture, left os calcis (left ankle 
disability), laxity of left knee 
ligaments with genu varum, traumatic 
arthritis (left knee disability), or any 
other service-connected disability?

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

5.  The RO/AMC should adjudicate the 
issue of entitlement to TDIU due to 
service-connected disabilities.  In doing 
so, the RO/AMC should ensure that notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is provided to the Veteran in 
connection with this claim and that there 
is sufficient medical evidence of record 
to decide the claim.  The Veteran and his 
representative should be notified of the 
decision and of his appellate rights.  

6.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




